Title: Destutt de Tracy to Thomas Jefferson, 21 October 1811
From: Destutt de Tracy, Antoine Louis Claude
To: Jefferson, Thomas


          
                     Monsieur 
                     a paris 
                        ce 21 8bre 1811.
          je ne vous dissimulerai pas que j’attendois une reponse de vous a ma lettre du 12 juin 1809., avec une impatience extreme et une inquietude proportionnée au prix infini que j’attache a l’honneur de votre Suffrage. vos bontés ont passé toutes mes esperances.
          
		  
		   
		  Mr Warden, a Son arrivée ici, a remis de votre part a Mr le Gal la fayette un exemplaire de la traduction du commentaire Sur Montesquieu qui venoit de parôitre au moment de Son depart. il m’a dit a moi meme, Sans Savoir tout le plaisir qu’il me faisoit, que vous estimiez cet ouvrage et que vous aviez mis beaucoup d’interest
				a
				Sa publication; et en meme tems il m’a donné votre lettre du 26 janvier 1811. qui a mis le comble a ma Satisfaction et a ma reconnoissance.
          vous me parlez de gloire, Monsieur; j’ai toujours cru qu’elle etoit placée trop haut pour que je puisse jamais y atteindre, et je m’en consolois facilement. c’est le Sincere desir d’etre utile tost ou tard et non la vaine esperance d’etre celebre, qui m’a fait travailler. mais j’obtiens aujourdhuy la gloire la plus Solide et la Seule qui je desirasse réelement. c’est l’aprobation de l’homme d’etat le plus vertueux et le plus veritablement eclairé qui ait jamais presidé aux destinées d’un grand peuple.
          
          je Sens tout ce que je dois a votre indulgence et a votre aimable desir d’encourager quelqu’un a qui vous voyez de bonnes intentions. mais enfin meme en retranchant beaucoup des eloges que vous voulez bien me donner, il me reste la douce certitude que vous aprouvez mes vues, et que par consequent elles Sont Saines. vous les avez preservées de l’oubli au quel elles Sembloient condamnées. vous les avez publiées et repandues dans un  
                     Vaste pays qui est l’esperance et l’exemple de l’univers. je Suis plus que content. le destin des verités est de faire le tour du monde, une fois qu’elles Sont connues; et je me console trés bien que celles-cy ne reviennent en europe qu’aprés ma mort, puisqu’elles y troubleroient ma vie. je vous remercie infiniment d’avoir protegé mon Secret.
          
				
				
				
				
				
				
				 
				 
				je ne vous dois pas moins de remerciments, Monsieur, pour le desir que vous me marquez, que je reprenne le plan entier de Montesquieu, et que je refasse moi meme un traité des loix. ce Souhait de votre part est Si flatteur qu’il me donne la confiance de vous avouer que j’avois osé tenter cette grande entreprise, et que je la regardois comme une consequence et une
				Suitte de mon travail Sur nos facultés intellectuelles. pour vous expliquer mes idées a cet egard, permettez moi de vous rappeller qu’en 1804. j’eus l’honneur de vous envoyer mes deux premiers volumes, l’un intitulé idéologie, l’autre Grammaire. ne Sachant pas Si ces recherches pouvoient meriter votre attention, je n’ai jamais osé vous envoyer la troisieme partie intitulée logique. aujourdhuy vous me donnez plus d’assurance, et je prends la liberté de vous envoyer cy joint un exemplaire de ces trois volumes tels qu’ils Sont maintenant. ils traitent de la formation,
				de l’expression, et de la combinaison de nos idées. ils composent, Suivant ma maniere de voir, l’histoire de nos moyens de connoitre, ou Si vous voulez, un traité de notre entendement.
          Si vous daignez jetter les yeux Sur le tableau qui termine le neuvieme chapitre du troisieme volume, vous verrez que je ne considere ce traité de l’entendement que comme la premiere Section d’un plus grand ouvrage dont la Seconde Section devroit etre un traité de la volonté et de Ses effets; et que ce traité de la volonté devroit aussi etre composé de trois parties traitant de nos actions, de nos Sentiments, et de la maniere de diriger les unes et les autres, et intitulées economie, morale, et gouvernement ou plustot legislation. c’est a dire que la premiere auroit été destinée a bien faire connoitre nos veritables interests physiques et economiques, la Seconde a developper nos interets et nos affections morales; et c’est la troisieme Seule dont j’aurois taché de faire un traité des loix civiles et politiques, et de l’esprit dans le quel elles doivent etre faites. mais je n’aurois jamais voulu aborder 
                     
                     
                     
                     ce grand Sujet qu’aprés tous ces préliminaires, parcequ’il me Semble qu’eux Seuls pouvoient assurer ma marche et m’empecher de tomber dans ces divagations et ces incoherences dont Montesquieu n’a pu Se preserver malgrés Son genie. en effet en procedant ainsi on pourroit arriver par une Suitte de consequences rigoureuses et non interompues, depuis l’examen de notre premier acte
				intellectuel jusqu’a la derniere de nos dispositions legislatives; et il n’y auroit aucun principe etabli dont on ne trouvat la cause et la demonstration dans les observations anterieures, ou
				plustot
				ils Sortiroient d’eux memes des faits bien observés.
          
                     mes remarques Sur Montesquieu n’avoient d’autre objet que d’eclaircir quelques unes de mes idées et de me fournir des materiaux pour l’execution de ce projet. les encouragements que vous avez la bonté de me prodiguer me
				donnent un bien vif desir de m’y livrer. mais malheureusement les chagrins et les Souffrances m’amenant a une vieillesse prematurée, ont deja bien diminué le peu de capacité que j’avois.
				cependant je
				ferai tous mes efforts puisque vous voulez bien vous y interesser. je vous confierai meme que le discours préliminaire de ce traité de la volonté, et toute la premiere partie qui traite de
				l’économie
				politique, Sont a peu prés terminés. Si je puis y mettre la derniere main, j’aurai l’honneur de vous en envoyer une copie manuscripte, dans l’esperance de recevoir vos avis et vos critiques.
				l’idée
				Seule que vous voulez bien vous en occuper me Soustiendra et me donnera de nouvelles forces que je n’aurois pas trouvées en moi.
          A l’egard des observations que vous voulez bien me faire Sur la necessité d’un president du conseil executif, je vous dirai, Monsieur, qu’elles m’ont beaucoup interessé, beaucoup eclairé, mais je vous avouerai que loin de me rassurer elles m’inquietent beaucoup; et vous devinez aisément pourquoy. en effet vous m’aprenez des faits trés curieux, et qui en eux memes ou par l’issue qu’ils ont eu, Sont tous trés honorables pour votre nation, et vous me prouvez trés bien que la voix préponderante d’un president est trés utile, vous ne me montrez meme que trop qu’elle est presque necessaire. il est vrai que vous me prouvez trés
				bien aussi qu’elle est Sans danger. mais vous convenez que votre plus grand motif de Securité est dans l’excellence de votre constitution fédérative; et vous me permettrez d’ajouter qu’il ne peut
				pas
				y avoir de vrais dangers pour la liberté d’un pays dont les gouvernants, quand ils Sont le plus divisés par l’esprit de faction, (comme votre comité des etats en 1784) prennent le parti de S’en
				aller
				chacun chez eux et d’attendre tranquillement que la volonté nationale Se manifeste légalement, d’un pays dont les habitants laissent ecouler paisiblement cette espece d’interregne
				de
				prés de Six mois, et Surtout d’un pays dont le premier citoyen m’ecrit cette phrase admirable que je n’ose traduire, tant elle me paroit etrangere a toute langue européenne: 
                        nor have I ever been able to conceive how any rational being could propose happiness to himself from the exercise of power over others.
          Vraiment, Monsieur, avec de telles garanties je n’en demanderois pas d’autres et je Serois aussi tranquille que vous. mais vous Savez mieux que moi que ce n’est que bien a la longue que les meilleures institutions parviennent a former de grands citoyens et un caractere national Solide et Sage. le Seul des avantages de votre pays que l’on puisse Se donner promptement, c’est donc une constitution federative. or cette ressource lá meme n’est pas a l’usage d’un peuple environné de gouvernements ennemis et puissants. Si notre france avoit été partagée en un certain nombre d’etats bien Separés, bien indépendants les uns des autres, et reunis Seulement par un foible lien fédératif, jamais nous n’aurions pu faire venir
				ceux du midi au Secours de ceux du nord, ny ceux de l’ouest au Secours de ceux de l’est; jamais nous n’aurions pu Soutenir la terrible lutte dont nous ne Sommes Sortis vainqueurs que par l’effet
				du
				pouvoir central p 
                     le plus energique qui ait jamais existé; immanquablement notre pays eut été Subjugué ou dechiré; c’est ce que vous assureront tous ceux qui l’ont vu dans ces tems de crise et de calamité. Si donc une
				constitution fédérative est impossible quand on est
				entouré de voisins dangereux, Si en meme tems l’unité du pouvoir éxécutif n’est Sans danger que dans une constitution federative, et Si pourtant cette unité est indispensable pour qu’un
				gouvernement
				libre puisse Se Soutenir, il faudroit en tirer cette triste consequence que dans notre vieille europe et Surtout dans les pays mediterranés, tout gouvernement moderé et legal est impossible a la longue. permettez moi, Monsieur, d’esperer qu’il n’est que difficile, et que par d’habiles
				combinaisons on peut Supléer aux avantages de la fédération. toutes fois (j’en conviens et je crois l’avoir dit) la fédération resout 
                     resoud le probléme de la maniere la plus facile et la plus Sure. j’en Suis Si persuadé que je crois encor que quand un peuple S’est donné un gouvernement representatif fondé Sur le principe de
				l’unité et de l’indivisibilité, il n’est bien Sur de le conserver que quand il S’est formé autour de lui des gouvernements Semblables avec les quels il puisse former une f 
                     Confédération plus ou moins etroite. car je Suis convaincu qu’une reunion de cette espece est necessaire pour donner de la Solidité a chacune des parties qui la composent, les quelles demeurant isolées resteroient toujours bien plus exposées a des revolutions frequentes, ne fut-ce que parcequ’elles Seroient plus exposées a des guerres etrangeres; car la guerre est la Source de la tirannie, comme la paix est le plus ferme apuy de la liberté: j’aime donc bien, Monsieur, le Sisteme fédératif; j’en Sens vivement tous les avantages; ainsi j’espere m’eloigner bien peu de votre façon de penser. Seulement vous me
				forcez à croire que la liberté est encor un peu plus difficile a conserver que je ne l’avois imaginé. Si malgré tant de difficultés elle parvient, comme je l’espere, a S’etablir un jour parmi les hommes, ce Sera a votre pays qu’on en aura l’obligation, et par consequent a vous plus qu’a personne au monde. jugez, Monsieur, de ma veneration pour votre personne, et veuillez bien en agréer les assurances ainsi que celles de ma reconnoissance et de mon respect.
          
            Destutt-Tracy
         
          Editors’ Translation
          
            
                     Sir 
                      
                        Paris 
                        21 October 1811.
            I will not conceal from you that I awaited an answer to my letter of 12 June 1809 with extreme impatience and an anxiety proportional to the infinite value that I attach to your opinion. Your kindnesses have exceeded all my hopes.
            
		  
		   
		  On his arrival Mr. Warden gave General Lafayette on your behalf a copy of the translation of the commentary on Montesquieu, which had just come out at the time of his departure. Without fully realizing the pleasure he was giving me, he told me that you liked the work and had shown a great deal of interest in
			 its
			 publication. At the same time he gave me your letter of 26 January 1811, which brought my satisfaction and gratitude to a peak.
            You speak of glory, Sir. I always thought it too lofty a goal for me ever to attain, or so I easily consoled myself. I worked from a sincere desire to be useful sooner or later rather than with the vain hope of being famous. Today, I receive the surest and only glory that I really desire: the approval of the most virtuous and truly enlightened statesman ever to preside over the destiny of a great people.
            I am conscious of all that I owe you for your indulgence and your kind desire to encourage someone in whom you recognize good intentions, but even after discounting much of the praise you so willingly give me, I am left with the sweet certainty that you approve of my views and that, in consequence, they are sound. You have saved them from the oblivion to which they seemed doomed. You have published and spread them in a vast country that is the hope and example of the universe. I am more than satisfied. Truths are destined to circle the globe, once they are known, and I am quite reconciled to the thought that mine will return to Europe only after my death, as they would, if known, only disturb my life. I am immensely grateful that you have kept my secret.
            
				
				
				
				
				
				
				 
				 
				Sir, I also owe you thanks for your desire that I take up all of Montesquieu and write my own treatise on law. This very flattering suggestion emboldens me to confess that I have dared to attempt so large an undertaking and that I looked on it as a consequence and continuation of my work on our
			 intellectual faculties. So as to explain my ideas in this regard, allow me to remind you that in 1804 I had the honor of sending you my first two volumes, one entitled Ideology and the other Grammar. Not knowing whether these works merited your attention, I never sent you the third part entitled Logic. You have today bolstered my confidence on this score, and I take the liberty of sending you herewith the three volumes as they now stand. They deal with the formation, expression, and
			 combination of our ideas. In my view, they constitute the history of our means to know or, if you will, a treatise on our understanding.
            If you would be so good as to examine the table that concludes the ninth chapter of the third volume, you will see that I consider the treatise on understanding as only the first part of a bigger project, the second part of which concerns the will and its effects. This treatise should likewise be comprised of three parts, entitled economy, morals, and government or, rather, legislation, and deal with our actions and feelings, and the ways in which we control them. That is to say, the first part will be devoted to learning what our true physical and economic interests are; the second to exposing our interests and moral affections; and only in the third part will I try to write a treatise on civil and political law and the spirit in which laws must be made. I would never have wanted to approach this subject before completing all of those preliminary works, because in so doing I can steady my course and avoid the ramblings and incoherencies from which Montesquieu, despite his genius, could not safeguard himself. Indeed in this way one could proceed, through a series of rigorous and uninterrupted inferences, from the examination of our first
			 intellectual act to our most recent legislative measures. We could find the cause and proof in previous observations for every established principle, or rather they would come to light by
			 themselves
			 through well-observed facts.
            
                     In commenting on Montesquieu my only object was to clarify some of my ideas and provide myself with materials to carry out this project. Your kind encouragement makes me want to devote myself to it. Unfortunately,
			 sorrows and sufferings are aging me prematurely and have already diminished my small means. Nevertheless, because you are so kind as to take an interest, I will make great efforts. I will even
			 share
			 with you the fact that the preliminary discourse of this treatise on the will and all of the first part dealing with political economy are nearly finished. Once I have put the finishing touches
			 on
			 them, I will give myself the honor of sending you a handwritten copy with the hope of receiving your comments and criticisms. Your interest in it will sustain me and give me renewed strength that
			 I
			 would not have found in myself.
            I found your observations on the need for a president of the executive council quite interesting and thought-provoking, but I must confess that, far from reassuring me, they worry me a lot, and you can easily guess why. You apprise me of some very curious facts which, in and of themselves or because of their outcome, are very honorable for your nation. You prove to me that giving the deciding vote to a president is very useful; you show all too well that it is almost a necessity and is not dangerous. You acknowledge, however, that your main reason for feeling safe is the excellence of your federal constitution. You will allow me to add that the freedom of a country can be in no real danger when those in power during a time of the deepest party divisions (as with your confederation of states in 1784), make up their minds to go home and patiently wait for the national will to express itself legally; where people let this sort of interregnum go on peacefully for close to six months; and especially where its first citizen writes an admirable sentence that I dare not translate, as it seems to me so foreign to every European language: nor have I ever been able to conceive how any rational being could propose happiness to himself from the exercise of power over others.
            Truly, Sir, such guarantees would keep me from seeking any other and I would be as unworried as you are, but you know better than I that the best institutions succeed in shaping good citizens and a strong and wise national character only in the long run. Of all your country’s advantages, another nation could only make quick use of a federal constitution. But this resource is no help to a people surrounded by powerful enemy governments. If our own France had been divided into a certain number of separate states, quite independent from one another, and united only by a feeble federal bond, we would never have been able to summon aid from the
			 South for those of the North, nor help from the West for those of the East. Never could we have sustained the terrific struggle from which we have emerged victorious only because of the most
			 energetic central power that ever existed. Our country would inevitably have been crushed or torn apart. All observers of those days of crisis and calamity will earnestly tell you this.
			 Therefore, if a federal constitution is impossible whilst
			 dangerous neighbors surround a country, if at the same time a unified executive is only safe within the confines of a federal constitution, and if this unity is nevertheless indispensable for a
			 free
			 government to assert itself, we must sadly conclude that in our old Europe, and especially in Mediterranean countries, all moderate and legal government is impossible in the short run. Allow me to hope, Sir, that it is only difficult, and that through skillful
			 combinations we can supply some of the advantages of the federal system. However (I admit and believe I have already said), a federal system solves the problem in the easiest and surest way. I am
			 so
			 convinced of this that I still believe that, when a people has given itself a unified and indivisible representative government, its preservation can only be assured by creating around it similar
			 governments with which it can federate more or less closely. I am convinced that such a union is needed to give solidity to each of its component parts. If they remained isolated, they will
			 always be
			 much more exposed to frequent revolutions, if only because they will be more exposed to foreign wars. War is the source of tyranny, just as peace is the firmest support of freedom. Therefore,
			 Sir, I
			 like the federal system very much. I clearly see its advantages, and so I hope to avoid moving too far from your way of thinking. You induce me, however, to recognize that freedom is even harder
			 to
			 preserve than I had imagined. If, in spite of all these difficulties, it manages some day to be established among men, as I hope it will, we will owe it to your country and consequently to
			 yourself more than to anyone else. Sir, witness my profound esteem for your person and rest assured that it is sincere, as are my gratitude and respect.
            
              Destutt-Tracy
          
        